DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 12, the prior art of record does not anticipate or render obvious the limitation: “the at least one lateral arm comprises in the front area of the interface board a U-shaped recess that encloses the first lateral edge on three sides”, when combined with the rest of the limitations of claim 12.  Claim 12 is therefore allowable.
Claims 13-19 include all the limitations of claim 12 and are therefore also allowable.

With regard to claim 20, the prior art of record does not anticipate or render obvious the limitations: “the at least one tab is arranged at a free-standing end of the at least one lateral arm, and the at least one lateral arm comprises in the front area of the interface board a U-shaped recess that encloses the first lateral edge on three sides”, when combined with the rest of the limitations of claim 20.  Claim 20 is therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        January 22, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831